898 F.2d 144Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Velta BENN, Executrix of the Estate of Beatrice Wilder,Plaintiff-Appellant,v.WASHINGTON REAL ESTATE INVESTMENT TRUST and CSN ManagementCo., Defendants-Appellees.
No. 89-2329.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 13, 1989.Decided:  Feb. 16, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Claude M. Hilton, District Judge.  (C/A 88-833-A)
Philip L. Chabot, Jr., Susan B. Smith, Grad, Toothman, Logan & Chabot, P.C., for appellant.
Joseph Dyer, Siciliano, Ellis, Dyer & Boccarosse, for appellees.
E.D.Va.
AFFIRMED.
Before DONALD RUSSELL, PHILLIPS and MURNAGHAN, Circuit Judges.
PER CURIAM:


1
This case now before us presents no true controversy.  The appellant, Beatrice Wilder, brought this negligence action against the appellees, Washington Real Estate Investment Trust and C & N Management Company, after she was struck down by a door in the lobby of the apartment building in which she lived.  The appellees owned and managed the building.  At trial, the appellant failed to demonstrate any act of negligence on the part of the appellees in either the installation or maintenance of the door.  The district court recognized this and granted the appellees' motion for a directed verdict.  Our review of the record supports this disposition of the case, as the plaintiff failed to put forth any evidence supporting liability of the appellees.   See Garraghty v. Jordan, 830 F.2d 1295, 1302 (4th Cir.1987) (If, viewing the evidence and drawing reasonable inferences in the light most favorable to the nonmoving party, a court finds no substantial evidence supporting liability, a directed verdict is proper.).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid in the decisional process.


2
AFFIRMED.